The judgment of the Supreme Court was entered,
Per Curiam.
When this case was before this court on a former writ of error (4 Norris 317), it was held that the first sheriff’s sale to J. E. Willis vested the title in him, and we are not disposed *465to disturb that ruling. Willis afterwards sold and conveyed to Mary McLaughlin, the defendant, the premises; and the contention in the court below was that this deed was fraudulent because intended to hinder and delay the creditors of her husband, William McLaughlin. But the deed to Willis was not contested on that ground, and if the title was in him absolutely, he had a perfect right to make a gift to Mary McLaughlin, and the creditors of her husband could not attack her title. All the title of William McLaughlin was divested by the first sheriff’s sale. The proceedings upon the judgment against William McLaughlin, and the sale upon that subsequent to the deed to Willis, could vest no title in the plaintiff. We find no error in the rulings of the learned court below upon questions of evidence. Surely the declarations of a vendor, after he has parted with the land, cannot be received to impeach the title of his vendee.
Judgment affirmed.